Citation Nr: 1424966	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-37 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1969 to February 1971 and from August 1977 to October 1977.  The Veteran died in August 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013 the Board denied entitlement to DIC under 38 U.S.C.A. § 1318 and remanded the matter of service connection for the cause of the Veteran's death for additional development.  In October 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In January 2014, the Board sought clarification of that advisory medical opinion from the VHA.  The appellant was provided copies of the VHA opinions, and was afforded opportunity to respond.  She has notified VA that she has relocated to Mississippi.  Her appeal is being processed by the Appeals Management Center (AMC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died of a [self-inflicted] gunshot wound to the head. 

2.  The Veteran had established service connection for emphysema, rated 100 percent since September 18, 2003. 

3.  A psychiatric disability was not manifested in service or in the first postservice year, and any such disability is not shown to have been related to the Veteran's service, or to have been caused or aggravated by his service-connected emphysema.  
4.  The Veteran's service-connected emphysema did not contribute to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a June 2013 letter provided essential notice prior to the readjudication of her claim.  Specifically, it provided notice that complied with Hupp, and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  A July 2013 supplemental statement of the case (SSOC) readjudicated the matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records (STR's) and VA and private treatment records are associated with his claims file.  The RO obtained medical advisory opinions in June 2010 and (pursuant to the Board's June 2013 remand) in July 2013.  The Board obtained a VHA medical advisory opinion (and clarification) to address the unresolved medical questions in this matter, and the appellant received a copy and had opportunity to respond.  The Board finds the medical evidence now adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disability, there must be evidence of: (1) a current [claimed] disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence: (1) of a current disability (for which secondary service connection is claimed); (2) of an already service connected disability; and (3) that the claimed disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant contends that the Veteran committed suicide due to depression over his chronic obstructive pulmonary disease (COPD) and the fear of a painful and prolonged death due to such disease.  She claims that his anxiety and depression were brought on by his severe emphysema (with related inability to breathe), which rendered him incapable of participating in activities with family and friends and caused him to become withdrawn.  She claims that from 1998 he was treated for posttraumatic stress disorder (PTSD).  [An unappealed July 2004 rating decision had denied service connection for PTSD essentially on the basis that the Veteran did not have a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders.]

The Veteran's death certificate shows that he died of a gunshot wound to the head.  At the time of his death, service connection had been established for emphysema, rated 100 percent from September 18, 2003.  

The Veteran's STRs show that he reported a history of depression and excessive worry on September 1968 pre-induction examination.  The examiner noted that the Veteran "worries at times."  He also reported a history of nervous trouble on November 1970 service separation examination.  

The initial post-service notation of a mental health disability in the record is a September 2000 VA treatment report which notes a PMH (prior medical history) of prolonged PTSD.  

VA treatment records note a history of anxiety and depression (for which medication was prescribed starting in August 2006).  A June 2007 VA emergency department treatment report notes that the Veteran's anxiety disorder presented with wheezing and some shortness of breath.  

A December 8, 2009 VA psychologist's note states that the "Veteran's history of combat-related PTSD and generalized anxiety caused him to think in a catastrophic manner; in other words, he tended to default to the worst possible outcome as a feature of his anxiety disorders.  It is reasonable to think that when told he would be put on a ventilator, this cognitive processing style caused strong negative emotions."  A subsequent letter in support of the appellant's claim dated later the same month reflects review of the Veteran's medical history leading to his suicide and notes his "deepening depression" and "feeling of hopelessness that his health would ever stabilize." 

In June 2010, a VA physician reviewed the Veteran's claims file and noted that the Veteran "was admitted in 1998 for suicidal ideation with a plan."  [Notably, although additional treatment records (including from 1998) were obtained pursuant to the June 2013 Board remand, a review of these records did not reveal findings of suicidal ideation.  They show that he consistently denied suicidal ideation.]  The examiner also noted the Veteran's service-connected emphysema and opined that "it is LESS likely than not that [the Veteran's] suicide was solely related to depression about emphysema" (emphasis in original).  The examiner explained that the Veteran had a "premorbid psychiatric history" with substance addiction and PTSD which "make it impossible to state with certainty that [his] suicide was due to depression/anxiety from his emphysema alone." 

In July 2013, a VA staff physician reviewed the Veteran's claims file and agreed with the June 2010 opinion of the VA physician "that the veteran's suicide death was less likely than not (less than 50% probability) solely related to his depression about his emphysema.  The rationale for this is that the veteran had a history of depression, PTSD, and alcohol abuse years prior to his death."  The examiner further stated that, "[s]ince I did not know the patient, I am unable to speculate about his state of mind at the time of his death."

In October 2013 the Veteran's record was referred to a VHA physician for review and an opinion as to whether his psychiatric disability contributed to cause his suicide and was either incurred or aggravated in or caused or aggravated by his service-connected emphysema.  

In December 2013, the consulting expert, an Associate Chief of Staff, Mental Health and Behavioral Medicine, at a VA facility, opined that "[i]t is less likely than not that a psychiatric disability caused the Veteran's suicide and was related to (incurred or aggravated in) his service or was caused or aggravated by his service connected emphysema."  The expert explained:  

Although psychiatric disability most likely resulted in Veteran's suicide, the nexus of causality or aggravation between Veteran's emphysema and suicide cannot be established.  The vast majority of people who die by suicide have one or more preexisting mental illnesses.  Based on his treatment records and written report submitted by his wife, describing his symptoms over the years, it is reasonable to conclude that [the Veteran] had chronic mental illnesses, including depression, anxiety and alcohol abuse or dependence.

The consulting expert discussed the science of suicide causation and explained that "[e]ven with the lack of specificity regarding relative risk assignment, research and literature do not support the notion that emphysema is a risk factor for suicide and therefore, it cannot be considered an etiological or aggravating factor."  The consulting expert discussed the risk factors for suicide causation and opined that "to be considered an etiological or aggravating factor, symptoms of the aggravated disorder (in this case, depression, anxiety and suicidal tendencies/suicide) should consistently and or meaningfully vary in severity with the aggravating disease (in this case emphysema).  Review of treatment records does not show this relationship."

The consulting expert did not agree with the opinion of the December 8, 2009 VA psychologist because the opinions and conclusions "appear to be speculative without basis in the research, literature and prevailing opinion of experts in the field."  The expert explained:  

The relationship between emphysema, and depression, anxiety and suicide cannot be considered causal.  [The Veteran's] treatment records do not show meaningful and or consistent relationship between psychiatric symptoms, including depression, anxiety, suicidal tendencies on one hand and emphysema on the other.  This relationship is absent in the onset, timing of episodes and variability in severity of symptoms.  A good example of lack of consistent and meaningful relationship is psychologist's own note, "during ER visit in Jan 2007, Veteran rated depression at 8/10; yet, she also states that: "Veteran's last appointment with this therapist was 3/21/07.  At which time he reported significant improvement in mood and sense of control".

The expert noted that the Veteran "could easily have had catastrophic thinking about his son who was causing him significant emotional difficulties at the time," financial difficulties or "a plethora of other potential stressors spoken or unspoken."  

The expert did not find the 1998 hospitalization for suicidal ideation and plan noted by the June 2010 examiner; however, the expert agreed with the June 2010 and the July 2013 opinions "to the extent that the word 'solely' is removed" from the opinions and explained that "[t]he central question for the EMO [expert medical opinion] in this case is not whether emphysema was the sole contributor to suicide but whether emphysema contributed to suicide.  My opinion is that it did not."

In January 2014, the Board requested clarification of the December 2013 opinion as to whether the Veteran's depression was directly related to service or secondary to his service-connected emphysema.  Further, the Board noted that the Veteran reported a history of depression or excessive worry on September 1968 pre induction and November 1970 service separation examinations and that clinical evaluations were normal.  As a psychiatric disability was not noted on service entrance examination, the Board found that the Veteran is presumed sound as to a psychiatric disorder when he entered service.  

In February 2014, the consulting expert opined that "[i]t is less likely as not that [the Veteran's] depression is related to his service."  The consulting expert noted the Veteran's history of depression and excessive worry on pre-induction and service separation examinations and disagreed with the finding that the Veteran was presumed sound when he entered service.  The consulting expert explained: 

This author's opinion differs from this conclusion owing to the simple fact that the Veteran appeared to have reported the same set of symptoms at pre-induction and upon separation.  By their very nature psychiatric disorders wax and wane during the course of their natural histories, the absence of a diagnosis is not necessarily tantamount to the absence of disease, particularly when there appears to be consistent reporting of the same set of symptoms during induction and upon separation.  The available evidence (based on the EMO narrative) suggests that the Veteran had psychiatric symptoms and most likely disorders (depression) prior to military service.  These symptoms may not have been assigned a formal diagnosis at the time but they manifested over the course of Veteran's life.

Finally, the consulting expert opined that it is less likely than not that the Veteran had depression secondary to emphysema because, if the premise that the Veteran's depression predated military service and there were no documented symptoms of emphysema upon induction is accepted, it is difficult to attribute depression to emphysema since depression began before emphysema.  

The consulting expert further explained:  

It can be reasonably stated that regardless of its etiology, depression was the major cause of Veteran's suicide.  However, it is the opinion of this author that Veteran's depression was not secondary to emphysema.  Depressive symptoms regardless of genesis will present in a similar manner and have the same ramifications.  The crux of the matter in this author's opinion is not whether depression manifests differently (it does not), it is that the nexus of causality between emphysema and depression and thus between emphysema and suicide cannot be established.

Although the Veteran reported a history of depression and excessive worry on pre-induction and service separation examinations, a psychiatric disability, manifested by depression and anxiety, was not manifested in service or for many years thereafter and there is no competent evidence that relates the Veteran's depression and anxiety directly to his service.  Consequently, service connection for any psychiatric disability that may have caused him to commit suicide on the basis that such disability became manifest in service, and persisted, is not warranted.  Further, as there is no evidence that a psychiatric disability was manifested in the first postservice year, presumptive service connection (for a psychosis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137), is likewise not warranted.

The appellant's theory of entitlement is essentially one of secondary service connection.  She alleges that anxiety and depression were brought on by the Veteran's severe emphysema (and inability to breathe).

There is evidence in the record that supports the appellant's claim and evidence against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or rejects as non-persuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). 

In December 2009 opinions, the Veteran's VA psychologist opined that his "combat-related PTSD and generalized anxiety caused him to think in a catastrophic manner," "when told he would be put on a ventilator, this cognitive processing style caused strong negative emotions" and review of his medical history leading to his suicide showed "deepening depression" and "feeling of hopelessness that his health would ever stabilize."  Notably, this opinion is based on an inaccurate factual premise, that the Veteran had "combat-related PTSD."  [As noted above, an unappealed July 2004 rating decision denied service connection for PTSD essentially on the basis that the Veteran did not have a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders.]  Further, the opinion is unaccompanied by rationale, and amounts to a mere conclusory statement.  Therefore it is lacking in probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere conclusion by a medical [professional] is insufficient to allow the Board to make an informed decision as to what weight to assign to the [medical professional's] opinion.").

The Board also finds that the June 2010 and July 2013 VA medical advisory opinions against the appellant's claim also are somewhat lacking in probative value as they do not specifically address whether the Veteran's service-connected emphysema was a contributory cause of his death (focusing on whether the Veteran's suicide was "solely related to his depression about his emphysema"), and do not address the opinions supporting the appellant's claim.  

The Board finds that the VHA opinion (with clarification) addresses whether the Veteran's psychiatric disability caused/contributed to cause his suicide and was related to (incurred or aggravated in) his service or was caused or aggravated by his service-connected emphysema, and merits the greatest probative value.  The opinion reflects familiarity with the Veteran's medical history, and includes rationale for the conclusions reached, with citation to the factual record.  See Stefl, supra.  The VHA consulting expert specifically discussed each opinion for and against the appellant's claim.  The VHA expert cited to contemporaneous clinical data (noting that the Veteran's treatment records do not show meaningful and or consistent relationship between his psychiatric symptoms, including depression, anxiety, suicidal tendencies on one hand and emphysema on the other) and concluded that the "the nexus of causality between emphysema and depression and thus between emphysema and suicide cannot be established."  The VHA expert specifically noted that the Veteran's depression pre-existed his emphysema, and did not fluctuate in severity corresponding to symptoms of emphysema (as would be expected if there was a nexus).  Because this opinion is by a medical provider competent to offer it, is the only opinion in the record that reflects a familiarity with the entire factual record, cites to supporting clinical data, and is accompanied by an adequate explanation of rationale, the Board finds it persuasive. 

As to the appellant's own opinions to the effect that the Veteran's anxiety and depression were brought on by his severe emphysema (and inability to breathe), she is competent to describe any discernible symptoms of trouble breathing and irregular behavior that she may have observed in the Veteran without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, her opinion that it was depression due to emphysema that led the Veteran to commit suicide is not competent evidence as that is a medical question beyond the scope of common knowledge/lay observation, and requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence is against the appellant's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


